Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Aaron M. Davis on 7/29/2021.
The application has been amended as follows:
Claim 4, line 1, “The storage system of Claim 3” changes to “The storage system of Claim 2”.
Claim 5, line 1, “The storage system of Claim 3” changes to “The storage system of Claim 2”.

4.    (Currently Amended) The storage system of Claim 2, wherein the storage system is configured to turn on a selected one of the switches to 
5.    (Currently Amended) The storage system of Claim 2, wherein the storage system is configured to determine that one storage element of the storage elements is fully charged, and to adjust a state of the switches such that charge associated with a subsequent electrical overstress event is stored to another storage element of the storage elements.
Allowable Subject Matter
2.	Claims 2, 4-35 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A storage system for harvesting charge associated with electrical overstress events, the storage system comprising: a plurality of storage elements configured to store charge; an electrical overstress protection device configured to provide electrical overstress protection for the storage elements; an electrical overstress steering device arranged to provide energy associated with an electric overstress event to one or more of the storage elements; and a plurality of switches each 
A vehicle comprising: a storage system for harvesting charge associated with electrical overstress events, the storage system comprising: a plurality of storage elements configured to store charge; an electrical overstress protection device configured to provide electrical overstress protection for the storage elements; and an electrical overstress steering device arrange to provide energy
associated with an electric overstress event to one or more of the storage elements, wherein the vehicle is configured to turn off non-essential functionality in response to detecting that charge stored by the storage elements is at a certain level as recited in claim 21.
 A vehicle comprising: a storage system for harvesting charge associated with electrical overstress events, the storage system comprising: a plurality of storage elements configured to store charge; an electrical overstress protection device configured to provide electrical overstress protection for the storage elements; and an electrical overstress steering device arranged to provide energy associated with an electric overstress event to  one or more of the storage elements, wherein the vehicle is configured to initiate a plan to recharge in 
A method of harvesting charge associated with electrical overstress events, the method comprising: steering, with an electrical overstress steering device, current associated with an electrical overstress event to a storage element of a bank of storage elements; providing, by an electrical overstress protection device, electrical overstress protection to the storage element; storing, by the storage element, charge associated with the electrical overstress event; monitoring an amount of charge stored by the storage element; and wirelessly transmitting information associated with the amount of charge stored by the storage element as recited in claim 26.
A wearable device arranged to harvest charge associated with electrical overstress events, the wearable device comprising: a storage system comprising circuitry arranged to harvest charge associated with electrical overstress events and a plurality of storage elements configured to store the charge associated with the electrical overstress events; and conduits arranged to channel electrostatic discharge energy from a source external to the wearable device to the circuitry arranged to harvest charge as recited in claim 30.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836